Citation Nr: 1544228	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  12-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of right eye injury. 

2.  Entitlement to service connection for residuals of nose injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1972 and from October 2001 to September 2002.  He also had a period of active duty for training (ACDUTRA) from June 7, 1999 to June 19, 1999 in the United States Naval Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas, which, as relevant, denied service connection for a right eye injury, nose injury, and sleep apnea.  Thereafter, the Veteran entered a notice of disagreement as to the denial of such claims and a statement of the case was issued in April 2012.  However, in his May 2012 substantive appeal, the Veteran limited his appeal to the issues listed on the title page of this decision.  Therefore, the issue of entitlement to service connection for sleep apnea has not been perfected for appeal and is not properly before the Board. 

The Board notes that additional evidence pertaining to the Veteran's claim for residuals of right eye injury, including a May 2012 VA examination report, was added to the record after the issuance of the April 2012 statement of the case, and the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence.  Nevertheless, the Board finds that waiver of such evidence is not necessary as there is no prejudice to the Veteran in light of the Board's decision herein to grant this benefit in full.  

As a final preliminary matter, the Board notes that his appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, residuals of right eye injury were incurred during a period of ACDUTRA.  

2.  There is no competent and credible evidence of a nose injury during service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for residuals of right eye injury have been met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).

2.  The criteria for service connection for residuals of a nose injury have not been met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As the Board's decision to grant service connection residuals of right eye injury herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

With respect the issue of service connection for a nose injury, the Veteran was sent a notice in August 2010 that fully addressed all notice elements and was provided prior to the initial RO decision.  The letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the claims file contains the Veteran's service treatment records as well as post-service reports of VA treatment.  Furthermore, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available additional outstanding evidence has been identified.  Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran has not been afforded an examination in connection with his claim for service connection for a nose injury; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Veteran's service treatment records are silent as to injury to the nose.  Moreover, as will be discussed below, the Board finds the Veteran's statements of a nose injury in service to be not credible.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's residuals of right eye and nose injuries are not diseases enumerated under 38 C.F.R. § 3.309(a).  As such, service connection for these disabilities may not be established on a presumptive basis, to include on a showing of continuity of symptomatology.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals of Right Eye Injury

The Veteran is seeking service connection for residuals of right eye injury.  In his statements of record, the Veteran asserted that he injured his right eye when he was hit with a paintball during a training exercise while on ACDUTRA.    

Service records document that the Veteran did injure his eye on June 16, 1999 when he was shot in the eye with a paintball fired at close range.  Service records also show that he was on ACDUTRA beginning on June 7, 1999 for 12 days.  He experienced scratchy, blurred vision following the incident.  A follow up clinical record later that month showed that the Veteran had mild superficial punctate keratitis and conjunctivitis.  In sum, service records clearly show that the Veteran injured his right eye during ACDUTRA in June 1999.  

Moreover, in support of his contention, the Veteran submitted a statement from a fellow service member who witnessed the accident and indicated that the paintball was fired at extremely close range and broke the Veteran's protective mask, which caused the right eye injury.  He further stated that the Veteran wore an eye patch/bandage for over a week and was still having problems at the next drill.    

The Veteran was afforded a VA examination in May 2012.  On examination, vision was 20/40 or better and there was no vision field defect.  However, the examiner diagnosed diplopia due to the paintball injury to the right eye.  The examiner noted that it was constant and not correctable.  The examiner also observed a posterior vitreous detachment.  The examiner opined that it was more likely than not that the floaters were a result of paintball injury to right eye as trauma of that sort will cause changes to vitreous and ultimately a vitreous detachment, which is the cause of the floaters.  

In this case, the evidence of record shows that the Veteran was ordered to ACDUTRA on June 7, 2009 for 12 days.  The service records also shows that during this period the Veteran suffered a paint ball injury to the right eye.  Moreover, the May 2012 VA examiner attributed the Veteran's diplopia and floaters caused by vitreous detachment to the paintball injury.  Thus, when resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for residuals of right eye injury is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


Residuals of a Nose Injury

The Veteran is also seeking service connection for residuals of a nose injury.  He claims he injured his nose while on active duty in 1969.  While service treatment records do document that, in June 1969, the Veteran fractured his left orbital floor when he was struck in the eye during an altercation, there is no documentation of any injury to the nose.  A January 1972 service examination prior to discharge showed that the nose was evaluated as clinically normal and such report was silent with respect to any injury to the nose.  

Subsequent service treatment records from his second period of active service as well as from his Naval Reserve service are also silent with respect to any residuals of a nose injury.  Importantly, a March 2002 service examination again showed that the nose was evaluated as clinically normal.  In his contemporaneous medical history, he expressly denied any nose trouble.  

The Veteran filed an initial claim seeking service connection for left orbital fracture in April 1976.  However, he failed to mention any nose injury at that time.  Service connection for blowout fracture of the left orbital floor was subsequently awarded.  

Thereafter, he filed a claim for service connection for unrelated disorders in April 2002 prior to his release from his second period of active duty, again with no mention of any nose injury.  The first post-service indication of any nose injury during his first period of active service was when the Veteran filed his current claim in July 2010, 38 years after his first period of active service.  At that time, the Veteran mistakenly indicated that he was already service-connected for fracture of nose and eye orbit area and he was seeking service connection for sleep apnea secondary to his nose injury.  

Post-service VA treatment records have also been reviewed.  While the Veteran has been diagnosed with chronic maxillary sinusitis and sleep apnea, and a history of a left nasal fracture with a deviated left septum were noted, there is no indication of any residuals from a nose injury related to service.  In fact, a September 2008 record, 36 years after his discharge from his first period of active service, showed that examination of the nose was unremarkable.  

The Board now turns to whether the Veteran has residuals of a nose injury directly related to service.  Based on the evidence of record, the Board finds service connection for residuals of nose injury is not warranted.  Indeed, service treatment records are completely silent with respect to any such injury.  Moreover, there is no post-service medical evidence documenting any residuals of a nose injury related to any period of service.  Rather, the evidence of record shows that the Veterans suffered an injury to the left eye for which he is currently service-connected.    

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report that he suffered a nose injury in service.  However, the Board finds that the Veteran's current assertions that he has residuals of nose injury related to service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, while the Veteran is competent to report that he suffered a nose injury in service, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Significantly, while service treatment records document the injury to the left eye, they are silent with respect to any injury to the nose, which is essentially in the same area.  The Board finds this significant because medical professionals examined the face following the June 1969 altercation, but there was no mention of any such finding of a nose injury in the clinical records.  If the Veteran had also suffered a nose injury at that time, it would have been expected to be noted in the treatment records.  Moreover, in a March 2002 medical history, the Veteran was silent with respect to any injury to the nose.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board finds such evidence, made contemporaneous to service, to be more probative than his statements made in connection with his current claim for VA benefits.  

Furthermore, when the Veteran filed his initial claim for service connection in April 1976, he was again silent with respect to any nose injury.  Rather, he only mentioned the injury to the left eye.  It would be reasonable to assume that, if he had also suffered a nose injury, he would have reported it at that time when filing service connection for his left eye injury.  Likewise, he again failed to mention any nose injury when he filed a claim in April 2002.  Further, when he sought treatment at the VA, he was again silent with respect to any nose injury in service.  Rucker, supra; Williams, supra.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he suffered a nose injury in service are inconsistent with the contemporaneous evidence.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish an in-service injury.

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of documentation of a nose injury in service, the examination of his left eye while in service by medical professionals with no mention of any injury to the nose, the express denial by the Veteran of any nose problems in a March 2002 service report of medical history, and the fact that he was silent with respect to any nose injury until over 38 years after service to be persuasive evidence against his claim.   

In sum, there is simply no competent or credible evidence showing that the Veteran suffered from a nose injury in service.  Accordingly, given the lack of any in-service incident, service connection must be denied.  In conclusion, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for residuals of nose injury.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of right eye injury is granted.

Service connection for residuals of nose injury is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


